Citation Nr: 1456430	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-02 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for degenerative joint disease of the left knee.  

5.  Entitlement to service connection for gastroesphageal reflux disease (GERD).  

6.  Entitlement to service connection for traumatic brain injury (TBI).  

7.  Entitlement to service connection for residuals of a stroke.  

8.  Entitlement to an increased rating in excess of 20 percent for cervical spondylosis.  

9.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  

10.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee.  

11.  Entitlement to service connection for insomnia.

12.  Entitlement to service connection for loss of memory.

13.  Entitlement to treatment under 38 U.S.C.A. § 1702 for psychosis.

14.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

15.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1977 to February 1984 and from April 2005 to December 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The issue of total disability by reason of individual unemployability due to service-connected disabilities has been raised by the Veteran in a January 2013 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By a rating decision dated in April 2012 the RO granted a 20 percent rating for spondylosis of the cervical spine and denied increased ratings for degenerative joint disease of the lumbar spine and the right knee.  By a rating decision dated in May 2013, the RO denied service connection for sleep apnea, degenerative joint disease of the left knee, GERD, TBI, and residuals of a stroke.  The Veteran, in correspondence dated in June 2012 and June 2013, submitted notices of disagreement (NODs) to these rating decisions.  Following a July 2014 rating decision, the Veteran filed an August 2014 notice of disagreement on the issues of.  As noted below, a statement of the case (SOC) must be issued in response to these NODs.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In October and November statements, the Veteran's attorney asked for the record to be held open for additional periods of time to submit further evidence.  In an October 2014 brief, the attorney requested remand of the two issues developed on appeal, for VA examination.  By remanding the claim for service connection for hypertension and the reopened claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board is denying the motions to hold the record open, as it finds that further development and/or examination is necessary.  While the case is in remand status, the Veteran and his attorney will have ample opportunity to supplement the record with further evidence.

The issues of service connection for an acquired psychiatric disability, hypertension, sleep apnea, degenerative joint disease of the left knee, GERD, TBI, and residuals of a stroke; and increased ratings for cervical spondylosis, degenerative joint disease of the lumbar spine and degenerative joint disease of the right knee, as well as the issues of entitlement to service connection for insomnia and loss of memory; entitlement to treatment under 38 U.S.C.A. § 1702 for psychosis; and entitlement to increased initial ratings for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensable, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disability was last denied by the RO in a March 1994 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the March 1994 decision denying service connection for an acquired psychiatric disability, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the October 2004 decision of the RO that denied service connection for a low back disability is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Inasmuch as new and material evidence to reopen the claim of service connection for an acquired psychiatric disability has been received and this aspect of the claim is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Reopening Service Connection for an 
Acquired Psychiatric Disability

Service connection for an acquired psychiatric disability was previously denied by the RO in November 1993 and March 1994 rating decisions.  The Veteran did not appeal these determinations.  The last unappealed decision denial on any basis is final.  Evans v. Brown 9 Vet. App. 273 (1996).  To reopen a claim, it must first be determined whether or not new and material evidence has been received.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the March 1994 decision that denied service connection for psychiatric disability included the service treatment records (STRs) from the Veteran's first period of service and the results of a VA examination in which the Veteran reported that he had a long history of having been under psychiatric care for which he was taking medication.  VA outpatient treatment records dated in May 1993 include an assessment of rule out organic mental disorder.  In March 1994, the RO found that there was no evidence that the Veteran had manifested a psychiatric disability during service or psychosis within one year thereafter.  

Evidence received subsequent to the March 1994 rating decision includes an additional period of service in 2005, VA outpatient treatment records, dated in 2007 and 2008, that include a diagnosis of anxiety disorder and PTSD, a January 2013 statement in which a VA physician indicated that the Veteran had been treated at the VA Medical Center (VAMC) for some time for PTSD that was the result of service, and VA treatment records, dated in 2013 and 2014, that show that the Veteran continues to receive treatment for PTSD.  While the diagnoses of PTSD contrast with the assessment made in an October 2009 VA examination, that rendered a diagnosis of depression, with no evidence of PTSD, as noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is generally to be presumed.  Justus 3 Vet. App. at 510.  The Board finds the January 2013 VA physician statement and additional VA treatment records constitute new and material evidence such that the claim is reopened.  As such, this aspect of the Veteran's claim is granted.  


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability, to include PTSD, is reopened.  To this extent, the appeal is granted.  


REMAND

Having decided that the claim is reopened, as noted, all of the evidence on file must now be considered.  After review of the record, the Board finds that additional development is warranted.  In this regard, it is noted that VA treatment records noted by the Veteran's VA physician in January 2013 have not been associated with the claims folder.  In addition, it is noted that the Veteran's claim of service connection for PTSD involves noncombat stressors that have not been verified.  Where the VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  Under these circumstances, additional development is warranted.  

Regarding the claim of service connection for hypertension, it is noted that in October 2009 a VA examiner rendered an opinion that the Veteran's hypertension was not related to his periods of active duty.  As pointed out by the Veteran's representative, the examiner did not comment on elevated blood pressure readings found in the STRs from the Veteran's first period of service (specifically an April 1982 reading of 140/90).  The record shows that the Veteran was diagnosed with hypertension in October 1996, but that the examiner in October 2009 did not comment on the probability that the Veteran's hypertension was aggravated by his second period of service.  As such, an additional medical opinion is warranted.  

Regarding the remaining issues on appeal, as noted, the Veteran has submitted NODs to rating decisions and the RO has not provided SOCs.  As noted below, an SOC must be issued in response to these NODs.  Manlincon 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary consent, The AOJ should contact the VAMC and request copies, for association with the claims folder, of any and all records of treatment received by Veteran since February 1984, which have not previously been obtained.  

2.  The AOJ should request from the Veteran a statement containing as much detail as possible regarding the stressors to which he was exposed during service.  The Veteran should be asked to provide specific details of the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service units when the events took place, duty assignments and the names and other identifying information concerning any individuals involved in the events.  It should be stressed that it is imperative that dates be narrowed to two month intervals.  The Veteran should be advised that the information is necessary to obtain supportive evidence of the stressful events and that failure to respond may result in adverse action.

3.  The AOJ should forward the Veteran's statement and prior statements of alleged service stressors (along with copies of his service personnel records and any other relevant evidence) to U.S. Army and Joint Services Records Research Center (JSRRC), Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA  22315-3802.  The JSRRC should be requested to provide any information available which might corroborate the Veteran's alleged stressors and any other sources that may have pertinent information.

4.  Following completion of the above, if the RO verifies the presence of an in-service stressor, the Veteran should be scheduled for a VA mental disorders examination in order to determine the etiology, nature and severity of any psychiatric illness, to include PTSD.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any acquired psychiatric disorder is of service onset or otherwise related to service.  The claims folder must to be made available to the examiner in conjunction with the examination.  All indicated tests are to be conducted.  The RO is to inform the examiner that only a stressor(s) which has been verified by the RO may be used as a basis for a diagnosis of PTSD.  If the diagnosis of PTSD is deemed appropriate, the examiner should specify whether each stressor found to be established by the record was sufficient to produce PTSD, and whether there is a link between the current symptomatology and one or more of the in-service stressors.  A complete rationale for any opinion expressed should be included in the examination report.

5.  Following completion of the development requested in paragraph 1, above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and severity of his hypertension.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that hypertension is related directly to the Veteran's first period of service or was aggravated by his second period of service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to any SSOC prior to returning the case to the Board for further review.  

7.  If, and only if, the Veteran files a timely substantive appeal should the issues of service connection for sleep apnea, degenerative joint disease of the left knee, GERD, TBI, residuals of a stroke or for increased ratings for cervical spondylosis, degenerative joint disease of the lumbar spine or degenerative joint disease of the right knee, and the issues of entitlement to service connection for insomnia and loss of memory; entitlement to treatment under 38 U.S.C.A. § 1702 for psychosis; and entitlement to increased initial ratings for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensable, be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


